Russell, C. J.
1. Under the rulings of this court in Picklesimer v. Smith, 164 Ga. 600 (139 S. E. 72), and Marbut-Williams Lumber Co. v. Dixie Electric Co., 166 Ga. 42 (142 S. E. 270), the court did not err in directing the verdict of which the plaintiff in error complains.
2. The court did not err in excluding the testimony offered by the plaintiff for the purpose of showing the custom of lenders of money upon realty, of ascertaining whether material used in the improvement of realty has been paid for before the release of real estate which has been given as security for a loan.
3. The erection of a building on a vacant lot after the title to the same has been conveyed to a grantee as security for a debt does not affect the title of the grantee or his right in the premises. In this ease the grantee, after a search of the records and finding no claim of lien, released one of the lots covered by his security deed by quitclaim deed recorded on March 24, 1928, while the materialman did not record its claim of lien until May 19, 1928.

Judgment affirmed.


All the Justices concur.

Jones, Fuller, Bxtssell & Clapp, for plaintiff.
Spence & Spence and Boy S. Brennan, for defendants.